Case: 09-60712     Document: 00511207309          Page: 1    Date Filed: 08/18/2010




        IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                               FILED
                                                                           August 18, 2010
                                     No. 09-60712
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

SHAUKAT HAYAT; BUSHRA BUTT; AMAN SHAUKAT; FARYAL SHAUKAT;
MOHAMMAD YOUSUF, also known as Mohammed Yousuf Shaukat,

                                                   Petitioners

v.

ERIC H. HOLDER, Jr., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A098 225 905
                                BIA No. A098 225 906
                                BIA No. A098 225 907
                                BIA No. A098 225 908
                                BIA No. A098 225 909


Before BARKSDALE, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
        Petitioners Shaukat Hayat and Bushra Butt are natives and citizens of
Pakistan; their children, the other three petitioners, are natives of Qatar and
citizens of Pakistan.         They have petitioned for review of the Board of



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60712      Document: 00511207309 Page: 2       Date Filed: 08/18/2010
                                   No. 09-60712

Immigration Appeals’ (BIA’s) decision denying their applications for asylum and
withholding of removal. All of the applications are based upon Shaukat Hayat’s
claim.
         Petitioners contend that the Immigration Judge (IJ) erred in denying them
relief because they demonstrated past persecution and a well-founded fear of
future persecution as a result of their religious and political opinions and their
membership in a particular social group. They also contend that they were
denied due process during the removal hearing because there was an
uncorrected mistranslation of Shaukat Hayat’s testimony and because the IJ
requested that Shaukat Hayat’s wife, Bushra, remove her veil before she
testified.
         The BIA’s determination that petitioners are not entitled to relief from
removal is supported by substantial evidence. See Chen v. Gonzales, 470 F.3d
1131, 1134 (5th Cir. 2006); Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005).
Shaukat Hayat testified he: was subjected to harassment by members of the
Sipah-i-Sahaba Pakistan (SSP), an illegal organization banned by the Pakistani
government; received numerous threats urging him to join the SSP and to cease
his charitable work in Pakistan; and was beaten with sticks on one occasion. No
evidence was offered to indicate what, if any, physical injuries resulted from that
attack.      The only other evidence of a physical incident concerned a burial
ceremony: Shaukat Hayat was in attendance; and SSP members fired shots into
the air to disrupt the ceremony, which they contended was against Islam. Hayat
testified that he was not fired upon or injured, and there was no evidence that
he was the target of the SSP’s attack.
         Both the IJ and the BIA concluded these incidents did not rise to the level
of past persecution of Shaukat Hayat. Petitioners have failed to demonstrate
that “the evidence is so compelling that no reasonable factfinder could reach a
contrary conclusion”. Zhao, 404 F.3d at 306. Accordingly, we need not consider
whether the incidents were related to a protected ground. Further, Shaukat

                                          2
   Case: 09-60712    Document: 00511207309 Page: 3         Date Filed: 08/18/2010
                                 No. 09-60712

Hayat’s fear that he will be persecuted if he returns to Pakistan is not objectively
reasonable, and the evidence does not compel a finding to the contrary. Because
Shaukat Hayat is not entitled to asylum, he cannot meet the higher standard for
withholding of removal, see Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).
Further, because Shaukat Hayat’s family members’ claims are based upon his,
they also fail.
      As for petitioners’ due process claims, they have failed to demonstrate that
they were substantially prejudiced by the alleged errors. See De Zavala v.
Ashcroft, 385 F.3d 879, 883 (5th Cir. 2004).
      DENIED.




                                         3